REDMANN, Judge,
concurring.
I subscribe to the opinion of the court except that I suggest the non-appealability within La.C.C.P. 2083 of a provisional custody order, Mertens v. Mertens, La.App. 3 Cir. 1975, 308 So.2d 508, writ refused 313 So.2d 240, and the unsuitability of slow appeal as a device to review a provisional custody order. Writ application is the appropriate path to speedy review. Considering this appeal as an application for writs I would reach the result we reach for the same reasons.